■Chester, J.:
We construe the complaint herein to be one upon a contract and ' not for a tort-. In it it is alleged that the defendant received of the plaintiff as his agent ” divers sums of money amounting to the sum of $9,232.96 for the “ use of the plaintiff.” It is also alleged that plaintiff demanded payment thereof from the defendant and that he has not paid any part thereof, and “ that there is now due, owing and unpaid ” from the defendant to the plaintiff by reason thereof said sum of $9,232.96, and judgment is demanded against the defendant for that sum, with interest besides costs.
There is no allegation that the moneys were received by the ' defendant in a fiduciary capacity, except as that may be inferred from the allegation that they were received of the plaintiff “ as his agent.” Nor is there any - allegation that -the plaintiff has been damaged by reason of the facts stated, .or that the moneys have been converted by the defendant to his own use, or misapplied, or that they are wrongfully or unlawfully withheld from the plaintiff. The allegation that “ there is now due, owing and unpaid ” to the plaintiff the amount alleged to have been received by the defendant is a recognition on the^part of the plaintiff that the amount sued for arises out of a contract obligation between the parties, or because' of an existing indebtedness which remains due. The complaint is clearly one for moneys had and received. The prayer for relief is for a specific amount of money and not for damages. A complaint so drawn amounts to a waiver by the plaintiff of his . right to sue the agent for any tort that there may have been incident to the latter’s receiving the moneys in such a capacity. ' '(Kaminski v. Schefer, 46 App. Div. 170, 173:)
It appearing from this complaint that the pleader intended to state a cause of action upon Contract, the court should not be zealous to construe it as one for tort. Indeed, the plaintiff’s counsel con*541ceded upon the argument and in his brief in support of the order appealed from that the complaint was upon a contract for money had and received and disclaimed that there was any intention to frame a complaint for tort.
As the trial of the action will involve the examination of a long account on the side of the plaintiff, consisting of several hundred items, and the complaint being upon contract, the action was properly referred.
We think, however, that the order should be modified by permit ting the referee to sit in New York county as well as in Montgomery county in accordance with the consent of respondent’s counsel to that effect on the argument.
The order should be modified as aforesaid and as so modified affirmed, with ten dollars costs and disbursements.
All concurred, except Smith, J., dissenting in opinion.